

	

		II

		108th CONGRESS

		2nd Session

		S. 2977

		IN THE SENATE OF THE UNITED STATES

		

			October 11, 2004

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish the Office of Community Justice Services

		  within the Department of Justice, and for other purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited as the Protecting Our Communities by Making Returning Offenders

			 Better Citizens Act of 2004.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					TITLE I—Office of community justice services

					Sec. 101. Establishment of Office of Community Justice

				Services.

					Sec. 102. National Offender

				Reentry Initiative Clearinghouse.

					TITLE II—Grant programs

					Sec. 201. Reentry preparation grants.

					Sec. 202. Transition to community grants.

					Sec. 203. Community-based supervision and support

				grants.

					Sec. 204. Administrative provisions.

					TITLE III—Civic education for reentering federal

				prisoners

					Sec. 301. Civic education for reentering Federal

				prisoners.

					TITLE IV—Grants for research, training, and technical

				assistance

					Sec. 401. Grants for research, training, and technical

				assistance.

					TITLE V—Authorization of appropriations

					Sec. 501. Authorization of appropriations.

				

			2.FindingsCongress finds the following:

			

				(1)

				More than 2,000,000 people are incarcerated in Federal or State

			 prisons and local jails in the United States.

			

				(2)

				Of the individuals now in prison, 97 percent will eventually be

			 released back into American communities. More than 630,000 of these inmates are

			 released into the Nation's communities every year.

			

				(3)

				The Bureau of Justice Statistics has found that 67.5 percent of

			 prisoners released from incarceration in 1994 were rearrested within 3

			 years.

			

				(4)

				Many of the men and women who will leave prison and jail each

			 year have a variety of substance abuse disorders, low levels of education and

			 job training, face significant barriers to employment, and lack housing upon

			 their release.

			

				(5)

				Felony convictions can also disqualify released offenders from

			 voting and other rights. Under some State laws, these disqualifications can be

			 permanent. While many States allow for the restoration of voting and civic

			 rights to ex-offenders, this information is not routinely given to ex-offenders

			 upon their release.

			

				(6)

				Returning offenders have significant educational needs. Fewer

			 than one-half of released prisoners have a high school education. Studies have

			 found that approximately one-third of prisoners cannot locate an intersection

			 on a street map; one-third cannot explain in writing a billing error; and only

			 1 in 20 can determine which bus to take from a schedule.

			

				(7)

				State and local governments have not been able to maintain prison

			 education programs in the face of a prison population that has doubled in the

			 past decade. As a result, according to the National Institute for Literacy, the

			 percentage of prisoners participating in correctional education programs is

			 declining.

			

				(8)

				The United States Department of Education found that

			 participation in correctional education programs lowers the likelihood of

			 reincarceration by 29 percent, and the Federal Bureau of Prisons found a 33

			 percent drop in recidivism among Federal prisoners who participate in

			 vocational and apprenticeship training.

			

				(9)

				According to the National Institute of Justice, 60 percent of

			 formerly incarcerated individuals are unemployed after 1 year of release.

			 Unemployment can contribute to the likelihood of repeating criminal

			 conduct.

			

				(10)

				Formerly incarcerated individuals face unique barriers in the job

			 market. They may be legally disqualified from certain types of employment and

			 barred by law from obtaining professional licenses in fields such as

			 cosmetology, transportation, and home health care.

			

				(11)

				Research has found that job training and placement programs for

			 ex-offenders increase the employment of offenders and reduce recidivism.

			

				(12)

				Drug and alcohol abuse is a persistent concern at every stage of

			 the criminal justice process. Eighty-one percent of State prisoners, 81 percent

			 of Federal prisoners, and 77 percent of local jail inmates have alcohol and

			 drug abuse problems, or were under the influence of alcohol or drugs when they

			 committed their offenses. However, only 13 percent of these inmates receive

			 drug and alcohol treatment while they are incarcerated according to the Office

			 of National Drug Control Policy.

			

				(13)

				Substance abuse treatment has been proven to reduce drug use,

			 recidivism, unemployment, and homelessness, according to several studies, and

			 every dollar invested in substance abuse treatment saves taxpayers $7.46 in

			 other social costs.

			

				(14)

				Many offenders are released back into the community without

			 having a place to call home. Several studies have found that many prisoners

			 expect to go to homeless shelters upon release.

			

				(15)

				A number of barriers exist to offenders getting adequate shelter

			 upon release. Most offenders do not have enough money at the time of release to

			 rent an apartment and landlords typically are reluctant to rent to former

			 offenders. Some ex-offenders are prohibited from living in public housing

			 because of their criminal records.

			

				(16)

				The Bureau of Justice Statistics estimates that 1,500,000

			 children in the United States had a parent in a Federal or State prison in

			 1999. In addition, over 7,000,000 children have a parent under some sort of

			 correctional supervision.

			

				(17)

				Children of incarcerated parents face social stigma because of

			 their parents’ criminal status. This can cause problems in school, low

			 self-esteem, aggressive behavior, and other emotional dysfunction.

			

				(18)

				The reunification of ex-offenders and their families can cause

			 family stress. In some cases, the ex-offender is not welcome in the home and

			 many ex-offenders have difficulty readjusting to family life.

			(19)Studies show that

			 ex-offenders adjust better to family life when their families receive

			 comprehensive support services. These services can also reduce juvenile

			 delinquency, antisocial behavior, and recidivism rates.

			3.Definitions

			In this Act, the following

			 definitions shall apply:

			(1)DirectorThe

			 term Director means the Director of the Office of Community

			 Justice Services of the Department of Justice, as established under section

			 101.

			(2)Nongovernmental

			 entitiesThe term nongovernmental entities means

			 any nonprofit organizations, community corrections organizations, faith-based

			 organizations, social service organizations, behavioral healthcare agencies,

			 neighborhood or community-based organizations, and other entities that are not

			 part of a State or local government.

			(3)Proven

			 effectivenessThe term proven effectiveness means

			 that a program, project, approach, or practice has been shown by a credible

			 analysis of performance and results to make a significant contribution to the

			 accomplishment of the objectives for which it is undertaken, or to have a

			 significant effect in improving the conditions identified with the problem to

			 which it is addressed.

			(4)State or local

			 corrections agenciesThe term State or local corrections

			 agencies means the responsible agencies for the imprisonment or

			 incarceration of offenders, or community corrections supervision, in any State

			 of the United States, the District of Columbia, the Commonwealth of Puerto

			 Rico, the Virgin Islands, American Samoa, Guam, Indian tribal governments, and

			 the Northern Mariana Islands, or any political subdivision thereof that

			 performs corrections functions, including any agency of the Federal Government

			 that performs corrections functions for the District of Columbia, or any trust

			 territory of the United States.

			(5)State or local

			 parole or probation agenciesThe term State or local

			 parole or probation agencies means the responsible agencies for

			 determining or supervising early release of reentering offenders or the

			 supervision of reentering offenders in any State of the United States, the

			 District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,

			 American Samoa, Guam, Indian tribal governments, and the Northern Mariana

			 Islands, or any political subdivision thereof that performs parole or probation

			 functions, including any agency of the Federal Government that performs these

			 functions for the District of Columbia, or any trust territory of the United

			 States.

			IOffice of

			 community justice services

			101.Establishment

			 of office of community justice services

				(a)In

			 generalThere is established within the Department of Justice the

			 Office of Community Justice Services, which shall be headed by a Director

			 appointed by the Attorney General from among persons who have experience in

			 corrections, parole, probation, or related matters, or in providing

			 transitional services to offenders who are returning to their home

			 communities.

				(b)DutiesThe

			 Director shall—

					(1)develop and

			 administer programs for grants to State or local corrections agencies, State or

			 local parole and probation agencies, community corrections agencies, and

			 nongovernmental entities in accordance with this Act, for the purposes of

			 preparing incarcerated persons for reentry into the community, or to assist

			 reentering offenders in their transition back into the community; and

					(2)make grants to

			 nongovernmental entities that have experience and expertise in providing such

			 services.

					102.National

			 Offender Reentry Initiative Clearinghouse

				(a)Grant

			 authorized

					(1)In

			 generalThe Director of the Office of Community Justice Services

			 may award a grant to an eligible organization to establish a National Offender

			 Reentry Initiative Clearinghouse.

					(2)DurationThe

			 grant awarded under paragraph (1) shall be for a period not to exceed 5

			 years.

					(b)Use of

			 fundsThe grant awarded under subsection (a) may be used—

					(1)for education,

			 training, and technical assistance on offender reentry for States, units of

			 local government, corrections agencies, parole and probation agencies, and

			 nongovernmental entities;

					(2)to collect data

			 on best practices from entities receiving a grant under this Act, and from

			 other agencies and organizations;

					(3)to disseminate

			 best practices to States, units of local government, corrections agencies,

			 parole and probation agencies, and nongovernmental entities; and

					(4)to assist State

			 and units of local government to identify barriers to successful offender

			 reentry.

					(c)ApplicationEach

			 eligible organization desiring the grant under this section shall submit an

			 application to the Director at such time, in such manner, and containing such

			 information as the Director may reasonably require.

				(d)Eligible

			 organizationsA national nonprofit organization may apply for the

			 grant under this section if the organization has experience in providing

			 technical assistance, training, and research on offender reentry programs for

			 States, units of local government, corrections agencies, and parole and

			 probation agencies.

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary for fiscal years 2005 through 2009 to carry out the

			 provisions of this section.

				IIGrant

			 programs

			201.Reentry

			 preparation grants

				(a)In

			 generalThe Director shall award grants, for a term of not more

			 than 5 years, to State or local corrections agencies to provide services to

			 incarcerated persons, in accordance with the requirements of this

			 section.

				(b)Use of

			 fundsGrant funds awarded under subsection (a) may be used

			 for—

					(1)education

			 programs, such as high school equivalency degrees, basic literacy training,

			 civic education, and educational diagnostic services for incarcerated

			 persons;

					(2)mental health and

			 substance abuse assessment and treatment programs, including anger management

			 programs, for incarcerated persons;

					(3)job and

			 vocational skills training for incarcerated persons;

					(4)mentoring

			 programs for incarcerated persons;

					(5)programs,

			 services, and the construction of facilities to promote healthy family bonds,

			 such as family counseling centers and services, telecommunications services for

			 incarcerated parents to communicate with their children, and family friendly

			 visiting areas;

					(6)information

			 programs that meet the requirements of subsection (e); and

					(7)any other program

			 or service that is part of a comprehensive offender reentry plan designed to

			 prepare incarcerated persons for their future return to the

			 community-at-large.

					(c)Partnership

			 applicationsEach State or local corrections agency may apply for

			 a grant in cooperation with, or contract with upon receiving a grant under this

			 section, nonprofit organizations, faith-based organizations, and

			 nongovernmental entities to develop and provide innovative approaches that will

			 allow incarcerated persons access to the services described under paragraphs

			 (1) through (6) of subsection (b).

				(d)PriorityPriority

			 in the award of grants shall be given to those State or local correctional

			 agencies that propose partnership applications as described under subsection

			 (c) to develop innovative strategies, as determined by the Director, to deliver

			 the services described under paragraphs (1) through (6) of subsection

			 (b).

				(e)InformationEach

			 State corrections agency, or State parole or probation agency, receiving a

			 grant under this section shall provide each incarcerated person with written

			 information, in plain and simple wording, on how that person can

			 restore—

					(1)voting rights

			 within the State in which the person will be released; and

					(2)any other civil

			 or civic rights or public benefits denied to the incarcerated person under the

			 law of the State due to their status as an offender.

					202.Transition to

			 community grants

				(a)In

			 generalThe Director shall award grants, for a term of not more

			 than 5 years, to consortiums of State or local correctional agencies, and State

			 or local parole or probation agencies, for the purposes of providing services

			 to incarcerated persons, who have not more than 1 year remaining of their

			 sentence, or released offenders, not later than 18 months after being released,

			 that will facilitate the reentry of such persons into the community, in

			 accordance with the requirements of this section.

				(b)Use of

			 fundsGrants awarded under subsection (a) shall be used

			 for—

					(1)education

			 programs, such as high school equivalency degrees, basic literacy training,

			 civic education, and educational diagnostic services;

					(2)mentoring

			 programs;

					(3)life skills

			 training, including family support services;

					(4)mental health and

			 substance abuse assessment and treatment programs, including aftercare

			 programs, intensive case management, and anger management programs;

					(5)job and

			 vocational skills training, including paid work experience programs;

					(6)information

			 programs that meet the requirements of subsection (e); and

					(7)such other

			 services and programs that are part of a comprehensive offender reentry plan

			 designed to assist incarcerated persons or reentering offenders in reentering

			 the community.

					(c)Partnership

			 applicationsEach applicant for a grant under this section may

			 apply for such grant in cooperation with, or contract with upon receiving a

			 grant, any nongovernmental entities to develop or provide innovative approaches

			 to the services described under paragraphs (1) through (5) of subsection

			 (b).

				(d)PriorityPriority in the award of grants shall be

			 given to those State or local correctional agencies, or State or local parole

			 or probation agencies that propose partnership applications as described under

			 subsection (c) to develop innovative strategies, as determined by the Director,

			 to deliver the services described under paragraphs (1) through (5) of

			 subsection (b).

				(e)InformationEach

			 recipient of a grant under this section shall provide each incarcerated person

			 or reentering offender with written information, in plain and simple wording,

			 on how that person can restore—

					(1)voting rights

			 within the State in which the person will be released; and

					(2)any other civil or civic

			 rights or public benefits denied to the incarcerated person under the law of

			 the State due to their status as an offender.

					203.Community-based

			 supervision and support grants

				(a)In

			 generalThe Director shall award grants, for a term of not more

			 than 5 years, to State or local parole and probation agencies to provide

			 reentering offenders with services to help such reentering offenders with their

			 transition into the community.

				(b)Use of

			 fundsGrant funds awarded under this section may be used

			 for—

					(1)the development or support

			 of parole and probation programs designed to increase coordination between

			 parole officers and social service providers;

					(2)the establishment of

			 parole and probation offices located within areas in which a substantial number

			 of incarcerated persons shall live;

					(3)the development of joint

			 parole, probation, and local law enforcement monitoring programs;

					(4)the provision of

			 comprehensive family case management services to assist families of reentering

			 offenders;

					(5)the funding of research

			 and analysis designed to allow State parole and probation agencies to identify

			 and determine which locations and neighborhoods see the largest number of

			 reentering offenders establishing residency;

					(6)the development of programs that encourage

			 collaboration between parole and probation agencies, and job training programs

			 that serve people with criminal records, including transitional jobs

			 programs;

					(7)the development of

			 geographic-based caseload management systems by State parole and probation

			 agencies for monitoring reentering offenders;

					(8)information

			 programs that meet the requirements of subsection (f); and

					(9)services and programs that

			 have proven effectiveness in helping reentering offenders transition back into

			 life in the community, including transitional housing and mental health and

			 substance abuse treatment services offered as part of a comprehensive offender

			 reentry plan.

					(c)Partnership

			 ApplicationsA State or local parole or probation agency applying

			 for a grant under this section may, in order to carry out the purposes of this

			 section, contract or partner with—

					(1)nongovernmental entities

			 with expertise in services that can assist reentering offenders in relocating

			 into a community and their families; and

					(2)State and local government

			 agencies that administer programs or provide services to released offenders,

			 such as child welfare, workforce development agencies, and community

			 corrections agencies.

					(d)PriorityPriority in the award of grants shall be

			 given to those State or local parole or probation agencies that propose

			 partnership applications as described under subsection (c) to develop

			 innovative strategies, as determined by the Director, to deliver the services

			 described under paragraphs (1) through (7) of subsection (b).

				(e)LimitationTo

			 receive a grant under this section, each State parole and probation agency

			 shall demonstrate coordination with Federal or State corrections officials in

			 determining where reentering offenders shall be released.

				(f)InformationEach

			 recipient of a grant under this section shall provide each reentering offender

			 with written information, in plain and simple wording, on how that person can

			 restore—

					(1)voting rights

			 within the State in which the person is being released; and

					(2)any other civil or civic

			 rights or public benefits denied to the reentering offender under the law of

			 the State due to their status as an offender.

					204.Administrative

			 provisions

				(a)Apportionment of grant

			 fundingOf the amounts appropriated to carry out the purposes of

			 this Act—

					(1)not less than 70 percent

			 shall be made available to carry out the purposes of sections 201, 202, and

			 203; and

					(2)up to 30 percent shall be

			 made available to carry out the purposes of subsection (c).

					(b)Matching Funds

					(1)In

			 generalThe Federal share of any program, project, or activity

			 funded by a grant made under section 201, 202, or 203 shall not exceed 75

			 percent of the total cost of such program, project, or activity.

					(2)WaiverThe

			 Attorney General may, in the sole discretion of the Attorney General, waive the

			 requirements of paragraph (1) in whole or in part.

					(c)Discretionary

			 grants

					(1)In

			 generalThe Director shall award grants, for a term of not more

			 than 5 years, on a competitive basis, to State or local correctional agencies,

			 State or local parole or probation agencies, and nongovernmental entities for

			 community protection programs.

					(2)Use of

			 fundsGrant funds awarded under paragraph (1) shall be used

			 to—

						(A)fund multiyear

			 demonstration programs designed to reduce recidivism and parole violations, and

			 the recipients of a grant may contract with organizations to conduct any

			 necessary research with respect to the program; and

						(B)allow State task forces to

			 conduct an analysis of existing State statutory, regulatory, and practice-based

			 hurdles to the reintegration of a prisoner into the community that—

							(i)takes particular note of

			 laws, regulations, rules, and practices that disqualify people with criminal

			 records from obtaining drivers licenses, professional licenses, or other

			 requirements necessary for certain types of employment, and that hinder full

			 civic participation; and

							(ii)identifies and recommends

			 for repeal or modification those laws, regulations, rules, or practices that do

			 not demonstrate a rational connection between the existing statutory or

			 regulatory prohibition, the type of conviction, and the risk that the

			 individual may pose to the community.

							(3)ApplicationAny

			 State or local correctional agency or State or local parole or probation agency

			 wishing to receive a grant under paragraph (1) shall submit to the Director an

			 application setting forth a description of the planned demonstration program.

			 The Director shall establish guidelines for assessing such applications.

					(d)Submission of

			 informationPrior to the distribution of grant funds under

			 section 201, 202, or 203, each State shall submit to the Director a description

			 of the activities to be carried out using such grant funds.

				(e)Nonsupplanting

			 requirementFunds made available under this title shall not be

			 used to supplant State or local funds, but shall be used to increase the amount

			 of funds that would, in the absence of Federal funds received under this title,

			 be made available from State or local sources.

				(f)Performance

			 evaluationsSelected grant recipients shall be evaluated pursuant

			 to guidelines established by the Director.

				(g)Revocation or suspension

			 of fundingIf the Director determines that a grant recipient

			 under this title is not in substantial compliance with the terms and

			 requirements of an approved grant application submitted under this title, the

			 Director may revoke or suspend funding of that grant, in whole or in

			 part.

				IIICivic education

			 for reentering federal prisoners

			301.Civic education for

			 reentering federal prisoners

				(a)In

			 generalNot later than 3 months after the date of enactment of

			 this Act, the Bureau of Prisons of the Department of Justice shall provide each

			 reentering offender released from Federal prisons information on how the

			 reentering offender can restore voting rights, and other civil or civic rights,

			 denied to the reentering offender based upon their offender status in the State

			 to which that reentering offender shall be returning.

				(b)PublicationThe

			 information required under subsection (a) shall be provided to each reentering

			 offender in writing, and in a language that the reentering offender can

			 understand.

				IVGrants for

			 research, training, and technical assistance

			401.Grants for research,

			 training, and technical assistance

				Up to 5 percent of the funds

			 made available under this Act may be used for research, technical assistance,

			 and training carried out or commissioned by the Attorney General in furtherance

			 of the purposes of this Act.

			VAuthorization of

			 appropriations

			501.Authorization of

			 appropriations

				There are authorized to be

			 appropriated to carry out the purposes of titles II and III of this Act—

				(1)$75,000,000 for fiscal

			 year 2005;

				(2)$150,000,000 for fiscal

			 year 2006;

				(3)$325,000,000 for fiscal

			 year 2007;

				(4)$450,000,000 for fiscal

			 year 2008; and

				(5)$500,000,000 for fiscal

			 year 2009.

				

